                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION
ANGELA FIELDS                                                                         PLAINTIFF

v.                                               CIVIL ACITON NO. 3:16-cv-839-HTW-FKB

MISSISSIPPI DEPARTMENT OF
HUMAN SERVICES                                                                       DEFENDANT

                                             ORDER

       This case is before the Court on Plaintiff’s Motion to Order Defendant to Answer

Discovery and Stay Response to Motion for Summary Judgment [26]. The Court finds as follows.

       Plaintiff Angela Fields filed this employment discrimination suit against Defendants

Mississippi Department of Human Services (“MDHS”) and the State of Mississippi. The Court

dismissed the State of Mississippi on September 21, 2017, and entered a Case Management Order

[20] on May 24, 2018. The CMO set two relevant deadlines: March 20, 2019, for the parties to

complete discovery and April 3, 2019, for the parties to file dispositive motions.

       Fields waited nearly nine months to propound discovery. On February 26, 2019, she served

interrogatories and requests for production of documents to MDHS. [23]. MDHS’s responses

would have been due March 28, 2019, eight days after the discovery deadline’s passage. See Fed.

R. Civ. P. 33(b)(2) and 34(b)(2)(A). MDHS did not respond to Fields’s discovery requests.

        On April 3, 2019, MDHS filed a Motion for Summary Judgment [24]. On April 12, 2019,

Fields filed the instant motion. She asks that the Court order MDHS to respond to her discovery

requests and asks for a stay of the deadline for her to respond to MDHS’s Motion for Summary

Judgment. Fields offers no explanation for why she waited until February 26, 2019, to propound




                                                 1
discovery.1 She explains only that the discovery responses “are needed and will enable [her] to

respond to the Motion for Summary Judgment.” [26] at 2. Fields did not file the memorandum

brief required by L.U.Civ.R. 7(b)(4). Nor did she request the telephonic discovery conference

required by Section 6.F.4. of the Case Management Order [20].

         The CMO set “a firm discovery deadline” of March 20, 2019. See L.U.Civ.R. 26(b).

“Counsel must initiate discovery requests . . . sufficiently in advance of the discovery deadline

date to comply with this rule, and discovery requests that seek responses . . . that would otherwise

be answerable after the discovery deadline date are not enforceable except by order of the court

for good cause shown.” L.U.Civ.R. 26(b)(2).

         Fields has failed to show good cause for her failure to timely propound the discovery

requests at issue. Accordingly, the motion [26] is denied. The Court sets a deadline of May 24,

2019, for Fields to respond to MDHS’s Motion for Summary Judgment [24].

         SO ORDERED, this the 10th day of May, 2019.


                                                                  /s/ F. Keith Ball
                                                                 UNITED STATES MAGISTRATE JUDGE




1
 Fields states that she did not receive a transcript of her November 30, 2018, deposition until March 12, 2019. [26]
at 1. However, she fails to explain why that would have prevented her from propounding discovery until February
26, 2019. Even if the two events were somehow connected, the emails attached to MDHS’s response suggest that
Fields’s attorney did not inquire about the status of the deposition transcripts until February 27, 2019, the day after
he propounded the discovery at issue. [27-1] at 1.

                                                           2
